On the court’s own motion, the decision of this court in the above-entitled action dated November 25, 1985 is recalled and vacated and the following decision is substituted therefor:
Appeal by defendant from a judgment of the Supreme Court, Kings County (Booth, J.), rendered January 5, 1982, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Gibbons, Brown, NiehofF and Eiber, JJ., concur.